DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “wherein the magnetic field generating unit generates a magnetic field by applying a current to a pair of opposed electromagnets or a pair of non-adjacent electromagnets in a clockwise or counterclockwise direction” is indefinite, as it is unclear how applying a current to a pair (e.g., a single pair) can be performed in a clockwise or counterclockwise direction.  It appears that applicant is intending to describe (as discussed in the specification, paragraph [0044]), that current is applied to pairs of opposed electromagnetics or pairs of non-adjacent electromagnets sequentially in the clockwise or counterclockwise direction (e.g., paragraph [0044], pair of 124-1 and 124-4, pair of 124-2 and 124-5, and pair of 124-3 and 124-6 sequentially receiving a current in the counterclockwise direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2005-0004712 A, cited in IDS filed 11/30/21) in view of Hironaka et al (JP 08-001281 A, cited in IDS filed 11/30/21).
Regarding claim 1, Kim teaches an electromagnetic vibration stirring device of semi-solid high pressure casting equipment, the electromagnetic vibration stirring device comprising:
a ring-shaped casing (fig 1-2) comprising an inner wall (figs 1-2, paragraph [18], ceramic net 13 formed around chamber 10 responsible for insulation from the electric stirrer) into which a sleeve is inserted (figs 1-2, chamber 10) and an outer wall (figs 1-2, see outer wall of device) spaced apart from the inner wall (figs 1-2, outer wall spaced from net 13); and
a magnetic field generating unit located between the inner wall and the outer wall of the casing (figs 1-2, paragraph [19], electromagnetic stirrer 20), and comprising a plurality of electromagnets radially arranged at equal intervals around the sleeve in a circumferential direction of the sleeve (fig 2, electromagnetics shown circumferentially at equal intervals around chamber 10), each of the electromagnets comprising a core (fig 2, paragraph [19], core 21’) and a coil surrounding the core (fig 2, paragraph [19], coil 21” surrounding core 21’).
Kim is quiet to wherein the magnetic field generating unit generates a magnetic field by applying a current to a pair of opposed electromagnets or a pair of non-adjacent electromagnets in a clockwise or counterclockwise direction, and a portion of a semi-solid molten metal is sequentially vibrated in a vertical direction by the magnetic field along the circumferential direction of the sleeve, thereby controlling a microstructure of the molten metal by an intermittent vibrational flow in the vertical direction, and wherein the magnetic field generating unit generates the current of 80 to 120A, or the magnetic field of 500 to 1000 Gauss in a center region of the sleeve.
Hironaka et al discloses efficiently stirring a semi-solidified material in a low electric power by stirring with an electromagnetic force by rotary magnetic field (abstract), formed by sequentially supplying power to opposed/non-adjacent coils in a clockwise direction (paragraph [0030-0031], drawing 2, (a) at time T1 supplying power to coils of φ1, (b) at time T2 supplying power to coils φ2, (c) at time T3 supplying power to coils φ3).
It would have been obvious to one of ordinary skill in the art to modify Kim such that pairs of electromagnets can be provided power sequentially in a clockwise or counterclockwise direction, so as to efficiently stir with a low amount of electric power, as well as enabling scaling up of the apparatus (Hironaka et al, paragraph [0037]).
Note that the limitation of “a portion of a semi-solid molten metal is sequentially vibrated in a vertical direction by the magnetic field along the circumferential direction of the sleeve, thereby controlling a microstructure of the molten metal by an intermittent vibrational flow in the vertical direction” is a limitation directed to the use of the claimed apparatus.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2114(I) and (II).
The combination would be capable of performing the claimed function, as the combination teaches the structural limitations of the claim (Kim, electromagnets 21), and that Hironaka et al further suggests sequentially supplying power to a set of coils (φ1, φ2, φ3) in a clockwise direction (drawings 2a-2c).  Note that the device would be capable of performing the intermittent vibration in the vertical direction thereby controlling microstructure, as the intermittent vibration of the semi-solid molten metal is a result of the sequential generation of the magnetic field of the pairs of electromagnets.
The combination discussed above is quiet to wherein the magnetic field generating unit generates the current of 80 to 120A, or the magnetic field of 500 to 1000 Gauss in a center region of the sleeve.  However, this limitation is a functional limitation.  The combination would be capable of supplying a magnetic field of 500 to 1000 Gauss in a center region of the sleeve, as Hironaka et al discloses a power supply (paragraph [0019]).  Note that Hironaka et al discloses an example of a flux density of 1000 Gauss at the inner wall (paragraph [0034], thus capable of at least providing 1000 Gauss), and that although the flux density is attenuated as the pole interval increases (paragraph [0004]), the amount of power can be increased (paragraph [0004]).

Regarding claim 3, the combination teaches wherein the electromagnets of the magnetic field generating unit are arranged such that the respective cores of the electromagnets are located perpendicular to a central axis of the sleeve (Kim, figures 1-2, see central axis through the chamber 10, cores 22/core portion 21’).

Regarding claim 6, the combination teaches wherein the respective cores of the electromagnets are radially arranged at equal intervals of 60 degree angles on an inner surface of the outer wall of the casing (Kim, figure 2, six electromagnets arranged circumferentially thereby suggesting 60 degrees), and the respective coils of the electromagnets are coupled to the respective cores by insertion fitting (product-by-process limitation, see MPEP 2113, fig 2 appears to show coils 23 wound over core portion 21’, paragraph [019]).

Regarding claim 7, Kim is quiet to the sleeve being made of HK40 steel or ceramic.
Hironaka et al teaches the stirring tank can be made of a non-magnetic metal or a non-magnetic metal with a refractory sleeve inside, such as an alumina sleeve inside (paragraph [0014]). 
	It would have been obvious to one of ordinary skill in the art to form the chamber of Kim from a ceramic, as Hironaka et al discloses an alumina sleeve (paragraph [0014]), and recognizes that the stirring tank is preferably non-magnetic in order to prevent attenuation of the magnetic flux density (paragraph [0020]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Hironaka et al as applied to claim 1 above, and further in view of Akers et al (US 2014/0083250).
Regarding claim 4, Kim discloses the magnetic field generating unit comprises a cooling device (cooling device 30, paragraph [21]), but is quiet to a cooling channel formed in the coil of each of the electromagnets.
	Akers et al teaches of processing a semi-solid metal (paragraph [0015]), including cooling of a metal charge in a controlled manner with electromagnetic stirrer and/or other types of stirring in order to minimize formation of a dendritic crystalline structure (paragraph [0039]).  Induction coil is cooled internally with a coolant such as water (paragraph [0043]).
	It would have been obvious to one of ordinary skill in the art to modify the combination such that the coils are cooled internally with a coolant such as water, as an obvious alternative to Kim’s cooling that distributes waters around the coils, to perform the predictable function of cooling of the coils.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Hironaka et al as applied to claim 1 above, and further in view of Hong et al (US 2004/0055726).
Regarding claim 8, Kim discloses the device for a semi-solid high pressure casting equipment (fig 3, casting assembly 62), but is quiet to the electromagnetic vibration stirring device is located at a lower end or lower portion of a lower mold of the semi-solid high pressure casting equipment and is coupled to a lower portion of the sleeve.
	Hong et al discloses an apparatus for rheo-casting that ensures manufacture of products with a fine, uniform, spherical particle structure, with improvements in energy efficiency and mechanical properties, cost reduction, convenience of casting, and shorter manufacturing times (abstract).  The method involves applying an electromagnetic field in a sleeve having an end through which a plunger is inserted (abstract).  Figures 8-9 show a vertical arrangement where the electromagnetic field application portion (11) is at a lower end of a lower mold and coupled to a lower portion of the sleeve.
	It would have been obvious to one of ordinary skill in the art to modify the combination of Kim and Hironaka et al such that the electromagnetic stirring device is arranged around the sleeve of the die casting apparatus, as disclosed in Hong et al, thereby enabling stirring prior to the start or in the middle of loading molten metal into the sleeve (paragraph [0036]), to provide fine uniform spherical particle structure, with improvements in energy efficiency, cost reduction, convenience of casting, and shorter manufacturing time (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735